DETAILED ACTION
This Office action is in response to the amendment filed on June 23, 2022.
Claims 1-3, 5-13, 15-19, and 21-28 are pending.
Claims 1-3, 6-13, 15-19, and 21-28 have been amended.
Claims 4, 14, and 20 have been canceled.
Claims 21-28 have been added.
Claims 1-3, 5-13, 15-19, and 21-28 are allowed and will be renumbered as 1-25 in the patent.
The objections to Claims 2, 7, 12, and 16 are withdrawn in view of Applicant’s amendments to the claims.
The 35 U.S.C. § 112(b) rejections of Claims 4-9, 14-18, and 20 are withdrawn in view of Applicant’s amendments to the claims or cancellation of the claim.
The 35 U.S.C. § 101 rejection of Claim 20 is withdrawn in view of Applicant’s cancellation of the claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Caleb Pollack (Reg. No. 37,912) on July 13, 2022.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (filed on 06/23/2022), please amend Claims 1-3, 6-13, 15-19, and 21-28 as follows:

1. (Currently Amended) A system for automated uptime determination of internet-based software, the system comprising:
one or more memories storing a plurality of check suites, wherein each check suite of the plurality of check suites comprises 
one or more processors configured to determine a total amount of downtime for a monitoring period by:
during each time interval of the monitoring period, performing each check suite of the plurality of check suites on the internet-based software, and
applying at least one weighing factor to results of performing each check suite of the plurality of check suites on the internet-based software, and
wherein the one or more memories store the at least one weighing factor, and wherein the at least one weighing factor comprises a first time based weighing factor corresponding to a first period of time, and a second time based weighing factor corresponding to a second period of time; and
the one or more processors are configured to generate a weighted downtime by, for each time interval of the monitoring period having a stored indication of downtime:
applying the first time based weighing factor to an amount of time of the time interval of the monitoring period if the time interval of the monitoring period occurred during the first period of time[[,]]; and
applying the second time based weighing factor to an amount of time of the time interval of the monitoring period if the time interval of the monitoring period occurred during the second period of time.

2. (Currently Amended) The system of claim 1, wherein:
total amount of downtime for the monitoring period comprises, for each time interval of the monitoring period, store, in the one or more memories, an indication of downtime if any check suite of the plurality of check suites failed during the time interval of the monitoring period; and
of the plurality of check suites fails if at least one check of the check suite of the plurality of check suites on a function fails.

3. (Currently Amended) The system of claim 2, wherein:
the one or more processors applying the at least one weighing factor to the results comprises, for each time interval of the monitoring period having a stored indication of downtime, generating a weighted downtime by applying the at least one weighing factor to an amount of time of the time interval of the monitoring period; and
the one or more processors determining the total amount of downtime for the monitoring period comprises summing each weighted downtime for the monitoring period.

4. (Canceled)

5. (Previously Presented) The system of claim 1, wherein the first time based weighing factor is 0, and the second time based weighing factor is 1.

6. (Currently Amended) The system of claim 1, wherein:
the one or more memories store the at least one weighing factor, wherein the at least one weighing factor comprises a criticality weight for each check suite of the plurality of check suites, and wherein at least two check suites of the plurality of check suites have a different criticality weight; and
the one or more processors are configured to generate a weighted downtime by, for each time interval of the monitoring period having a stored indication of downtime, applying the criticality weight corresponding to the check suite of the plurality of check suites that failed during that time interval of the monitoring period to an amount of time of the time interval of the monitoring period.

7. (Currently Amended) The system of claim 2, wherein:
the one or more processors are located in a plurality of geolocations, wherein the one or more processors comprise at least a first processor in a first geolocation and at least a second processor in a second geolocation which is different from the first geolocation, and wherein the one or more processors are configured to:
for each time interval of the monitoring period, at each geolocation of the plurality of geolocations, perform each check suite of the plurality of check suites on the internet-based software; and
store, in the one or more memories, an indication of downtime for a time interval only if the at least one check of the check suite of the plurality of check suites failed in each geolocation of the plurality of geolocations during the time interval of the monitoring period.

8. (Currently Amended) The system of claim 2, wherein the one or more processors are configured to, for each check of the at least one check of the check suite of the plurality of check suites, stop performing the check suite of the plurality of check suites in response to a check of the check suite of the plurality of check suites on a function failing.

9. (Currently Amended) The system of claim 8, wherein the one or more processors are configured to, for each time interval of the monitoring period having a stored indication of downtime, divide an amount of checks of the check suite of the plurality of check suites performed by a total amount of checks of the check suite of the plurality of check suites.

10. (Currently Amended) The system of claim 1, wherein the one or more processors are configured to:
determine a total amount of uptime by subtracting the total amount of downtime from a total amount of time of the monitoring period; and
determine an availability ratio by dividing the total amount of uptime from the total amount of time of the monitoring period.

11. (Currently Amended) A method for automated uptime determination of internet-based software, the method comprising:
storing a plurality of check suites, wherein each check suite of the plurality of check suites comprises 
determining a total amount of downtime for a monitoring period by:
during each time interval of the monitoring period, performing each check suite of the plurality of check suites on the internet-based software, and
applying at least one weighing factor to results of performing each check suite of the plurality of check suites on the internet-based software, and
wherein the at least one weighing factor comprises a first time based weighing factor corresponding to a first period of time, and a second time based weighing factor corresponding to a second period of time; and
generating a weighted downtime by, for each time interval of the monitoring period having a stored indication of downtime:
applying the first time based weighing factor to an amount of time of the time interval of the monitoring period if the time interval of the monitoring period occurred during the first period of time[[,]]; and
applying the second time based weighing factor to an amount of time of the time interval of the monitoring period if the time interval of the monitoring period occurred during the second period of time.

12. (Currently Amended) The method of claim 11, wherein:
total amount of downtime for the monitoring period comprises, for each time interval of the monitoring period, store, an indication of downtime if any check suite of the plurality of check suites failed during the time interval of the monitoring period; and
of the plurality of check suites fails if at least one check of the check suite of the plurality of check suites on a function fails.

13. (Currently Amended) The method of claim 12, wherein:
[[the]] applying the at least one weighing factor to the results comprises, for each time interval of the monitoring period having a stored indication of downtime, generating a weighted downtime by applying the at least one weighing factor to an amount of time of the time interval of the monitoring period; and
determining the total amount of downtime for the monitoring period comprises summing each weighted downtime for the monitoring period.

14. (Canceled)

15. (Currently Amended) The method of claim 11, further comprising:
storing the at least one weighing factor, wherein the at least one weighing factor comprises a criticality weight for each check suite of the plurality of check suites, and wherein at least two check suites of the plurality of check suites have a different criticality weight; and
generating a weighted downtime by, for each time interval of the monitoring period having a stored indication of downtime, applying the criticality weight corresponding to the check suite of the plurality of check suites that failed during that time interval of the monitoring period to an amount of time of the time interval of the monitoring period.

16. (Currently Amended) The method of claim 12, wherein:
[[the]] one or more processors are located in a plurality of geolocations, wherein the one or more processors comprise at least a first processor in a first geolocation and at least a second processor in a second geolocation which is different from the first geolocation, and wherein the one or more processors are configured to:
for each time interval of the monitoring period, at each geolocation of the plurality of geolocations, perform each check suite of the plurality of check suites on the internet-based software; and
store, in [[the]] one or more memories, an indication of downtime for a time interval only if the at least one check of the check suite of the plurality of check suites failed in each geolocation of the plurality of geolocations during the time interval of the monitoring period.

17. (Currently Amended) The method of claim 12, further comprising, for each check of the at least one check of the check suite of the plurality of check suites, stopping performing the check suite of the plurality of check suites in response to a check of the check suite of the plurality of check suites on a function failing.

18. (Currently Amended) The method of claim 17, further comprising, for each time interval of the monitoring period having a stored indication of downtime, dividing an amount of checks of the check suite of the plurality of check suites performed by a total amount of checks of the check suite of the plurality of check suites.

19. (Currently Amended) The method of claim 11, further comprising:
determining a total amount of uptime by subtracting the total amount of downtime from a total amount of time of the monitoring period; and
determining an availability ratio by dividing the total amount of uptime from the total amount of time of the monitoring period.

20. (Canceled)

21. (Currently Amended) A system for automated uptime determination of internet-based software, the system comprising:
one or more memories storing a plurality of check suites, wherein each check suite of the plurality of check suites comprises corresponding to an execution flow of an ordered sequence of functions of the internet-based software;
one or more processors configured to determine a total amount of downtime for a monitoring period by:
during each time interval of the monitoring period, performing each check suite of the plurality of check suites on the internet-based software, and
applying at least one weighing factor to results of performing each check suite of the plurality of check suites on the internet-based software, and
wherein the one or more processors determining the total amount of downtime for the monitoring period comprises, for each time interval of the monitoring period, store, in the one or more memories, an indication of downtime if any check suite of the plurality of check suites failed during the time interval of the monitoring period; and
wherein the check suite of the plurality of check suites fails if at least one check of the check suite of the plurality of check suites on a function fails[[,]]; and
wherein the one or more processors applying the at least one weighing factor to the results comprises, for each time interval of the monitoring period having a stored indication of downtime, generating a weighted downtime by applying the at least one weighing factor to an amount of time of the time interval of the monitoring period; and
wherein the one or more processors determining the total amount of downtime for the monitoring period comprises summing each weighted downtime for the monitoring period.

22. (Currently Amended) A system for automated uptime determination of internet-based software, the system comprising:
one or more memories storing a plurality of check suites, wherein each check suite of the plurality of check suites comprises 
one or more processors configured to determine a total amount of downtime for a monitoring period by:
during each time interval of the monitoring period, performing each check suite of the plurality of check suites on the internet-based software, and
applying at least one weighing factor to results of performing each check suite of the plurality of check suites on the internet-based software, and
wherein the one or more memories store the at least one weighing factor, wherein the at least one weighing factor comprises a criticality weight for each check suite of the plurality of check suites, and wherein at least two check suites of the plurality of check suites have a different criticality weight; and
wherein the one or more processors are configured to generate a weighted downtime by, for each time interval of the monitoring period having a stored indication of downtime, applying the criticality weight corresponding to the check suite of the plurality of check suites that failed during that time interval of the monitoring period to an amount of time of the time interval of the monitoring period.

23. (Currently Amended) A system for automated uptime determination of internet-based software, the system comprising:
one or more memories storing a plurality of check suites, wherein each check suite of the plurality of check suites comprises 
one or more processors configured to determine a total amount of downtime for a monitoring period by:
during each time interval of the monitoring period, performing each check suite of the plurality of check suites on the internet-based software, and
applying at least one weighing factor to results of performing each check suite of the plurality of check suites on the internet-based software, and
wherein the one or more processors determining the total amount of downtime for the monitoring period comprises, for each time interval of the monitoring period, store, in the one or more memories, an indication of downtime if any check suite of the plurality of check suites failed during the time interval of the monitoring period; and
wherein the check suite of the plurality of check suites fails if at least one check of the check suite of the plurality of check suites on a function fails[[,]]; and
wherein the one or more processors are located in a plurality of geolocations, wherein the one or more processors comprise at least a first processor in a first geolocation and at least a second processor in a second geolocation which is different from the first geolocation, and wherein the one or more processors are configured to:
for each time interval of the monitoring period, at each geolocation of the plurality of geolocations, perform each check suite of the plurality of check suites on the internet-based software; and
store, in the one or more memories, an indication of downtime for a time interval only if the at least one check of the check suite of the plurality of check suites failed in each geolocation of the plurality of geolocations during the time interval of the monitoring period.

24. (Currently Amended) A system for automated uptime determination of internet-based software, the system comprising:
one or more memories storing a plurality of check suites, wherein each check suite of the plurality of check suites comprises 
one or more processors configured to determine a total amount of downtime for a monitoring period by:
during each time interval of the monitoring period, performing each check suite of the plurality of check suites on the internet-based software, and
applying at least one weighing factor to results of performing each check suite of the plurality of check suites on the internet-based software, and
wherein the one or more processors determining the total amount of downtime for the monitoring period comprises, for each time interval of the monitoring period, store, in the one or more memories, an indication of downtime if any check suite of the plurality of check suites failed during the time interval of the monitoring period; and
wherein the check suite of the plurality of check suites fails if at least one check of the check suite of the plurality of check suites on a function fails[[,]]; and
wherein the one or more processors are configured to, for each check of the at least one check of the check suite of the plurality of check suites, stop performing the check suite of the plurality of check suites in response to a check of the check suite of the plurality of check suites on a function failing[[,]]; and
wherein the one or more processors are configured to, for each time interval of the monitoring period having a stored indication of downtime, divide an amount of checks of the check suite of the plurality of check suites performed by a total amount of checks of the check suite of the plurality of check suites.

25. (Currently Amended) A method for automated uptime determination of internet-based software, the method comprising:
storing a plurality of check suites, wherein each check suite of the plurality of check suites comprises 
determining a total amount of downtime for a monitoring period by:
during each time interval of the monitoring period, performing each check suite of the plurality of check suites on the internet-based software, and
applying at least one weighing factor to results of performing each check suite of the plurality of check suites on the internet-based software, and
wherein determining the total amount of downtime for the monitoring period comprises, for each time interval of the monitoring period, store, an indication of downtime if any check suite of the plurality of check suites failed during the time interval of the monitoring period; and
wherein the check suite of the plurality of check suites fails if at least one check of the check suite of the plurality of check suites on a function fails[[,]]; and
wherein [[the]] applying the at least one weighing factor to the results comprises, for each time interval of the monitoring period having a stored indication of downtime, generating a weighted downtime by applying the at least one weighing factor to an amount of time of the time interval of the monitoring period; and
wherein determining the total amount of downtime for the monitoring period comprises summing each weighted downtime for the monitoring period.

26. (Currently Amended) A method for automated uptime determination of internet-based software, the method comprising:
storing a plurality of check suites, wherein each check suite of the plurality of check suites comprises 
determining a total amount of downtime for a monitoring period by:
during each time interval of the monitoring period, performing each check suite of the plurality of check suites on the internet-based software, and
applying at least one weighing factor to results of performing each check suite of the plurality of check suites on the internet-based software, and
storing the at least one weighing factor, wherein the at least one weighing factor comprises a criticality weight for each check suite of the plurality of check suites, and wherein at least two check suites of the plurality of check suites have a different criticality weight; and
generating a weighted downtime by, for each time interval of the monitoring period having a stored indication of downtime, applying the criticality weight corresponding to the check suite of the plurality of check suites that failed during that time interval of the monitoring period to an amount of time of the time interval of the monitoring period.

27. (Currently Amended) A method for automated uptime determination of internet-based software, the method comprising:
storing a plurality of check suites, wherein each check suite of the plurality of check suites comprises 
determining a total amount of downtime for a monitoring period by:
during each time interval of the monitoring period, performing each check suite of the plurality of check suites on the internet-based software, and
applying at least one weighing factor to results of performing each check suite of the plurality of check suites on the internet-based software, and
wherein determining the total amount of downtime for the monitoring period comprises, for each time interval of the monitoring period, store, an indication of downtime if any check suite of the plurality of check suites failed during the time interval of the monitoring period; and
wherein the check suite of the plurality of check suites fails if at least one check of the check suite of the plurality of check suites on a function fails[[,]]; and
wherein [[the]] one or more processors are located in a plurality of geolocations, wherein the one or more processors comprise at least a first processor in a first geolocation and at least a second processor in a second geolocation which is different from the first geolocation, and wherein the one or more processors are configured to:
for each time interval of the monitoring period, at each geolocation of the plurality of geolocations, perform each check suite of the plurality of check suites on the internet-based software; and
store, in [[the]] one or more memories, an indication of downtime for a time interval only if the at least one check of the check suite of the plurality of check suites failed in each geolocation of the plurality of geolocations during the time interval of the monitoring period.

28. (Currently Amended) A method for automated uptime determination of internet-based software, the method comprising:
storing a plurality of check suites, wherein each check suite of the plurality of check suites comprises 
determining a total amount of downtime for a monitoring period by:
during each time interval of the monitoring period, performing each check suite of the plurality of check suites on the internet-based software, and
applying at least one weighing factor to results of performing each check suite of the plurality of check suites on the internet-based software, and
wherein determining the total amount of downtime for the monitoring period comprises, for each time interval of the monitoring period, store, an indication of downtime if any check suite of the plurality of check suites failed during the time interval of the monitoring period; and
wherein the check suite of the plurality of check suites fails if at least one check of the check suite of the plurality of check suites on a function fails[[,]]; and
check of the at least one check of the check suite of the plurality of check suites, stopping performing the check suite of the plurality of check suites in response to a check of the check suite of the plurality of check suites on a function failing[[,]]; and
of the monitoring period having a stored indication of downtime, dividing an amount of checks of the check suite of the plurality of check suites performed by a total amount of checks of the check suite of the plurality of check suites.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “wherein the one or more memories store the at least one weighing factor, and wherein the at least one weighing factor comprises a first time based weighing factor corresponding to a first period of time, and a second time based weighing factor corresponding to a second period of time; and the one or more processors are configured to generate a weighted downtime by, for each time interval of the monitoring period having a stored indication of downtime: applying the first time based weighing factor to an amount of time of the time interval of the monitoring period if the time interval of the monitoring period occurred during the first period of time; and applying the second time based weighing factor to an amount of time of the time interval of the monitoring period if the time interval of the monitoring period occurred during the second period of time” as recited in independent Claim 1; and further fail to teach, in combination with the other claimed limitations, similarly-worded limitations as recited in independent Claim 11; and further fail to teach, in combination with the other claimed limitations, “wherein the one or more processors determining the total amount of downtime for the monitoring period comprises, for each time interval of the monitoring period, store, in the one or more memories, an indication of downtime if any check suite of the plurality of check suites failed during the time interval of the monitoring period; and wherein the check suite of the plurality of check suites fails if at least one check of the check suite of the plurality of check suites on a function fails; and wherein the one or more processors applying the at least one weighing factor to the results comprises, for each time interval of the monitoring period having a stored indication of downtime, generating a weighted downtime by applying the at least one weighing factor to an amount of time of the time interval of the monitoring period; and wherein the one or more processors determining the total amount of downtime for the monitoring period comprises summing each weighted downtime for the monitoring period” as recited in independent Claim 21; and further fail to teach, in combination with the other claimed limitations, similarly-worded limitations as recited in independent Claim 25; and further fail to teach, in combination with the other claimed limitations, “wherein the one or more memories store the at least one weighing factor, wherein the at least one weighing factor comprises a criticality weight for each check suite of the plurality of check suites, and wherein at least two check suites of the plurality of check suites have a different criticality weight; and wherein the one or more processors are configured to generate a weighted downtime by, for each time interval of the monitoring period having a stored indication of downtime, applying the criticality weight corresponding to the check suite of the plurality of check suites that failed during that time interval of the monitoring period to an amount of time of the time interval of the monitoring period” as recited in independent Claim 22; and further fail to teach, in combination with the other claimed limitations, similarly-worded limitations as recited in independent Claim 26; and further fail to teach, in combination with the other claimed limitations, “wherein the one or more processors determining the total amount of downtime for the monitoring period comprises, for each time interval of the monitoring period, store, in the one or more memories, an indication of downtime if any check suite of the plurality of check suites failed during the time interval of the monitoring period; and wherein the check suite of the plurality of check suites fails if at least one check of the check suite of the plurality of check suites on a function fails; and wherein the one or more processors are located in a plurality of geolocations, wherein the one or more processors comprise at least a first processor in a first geolocation and at least a second processor in a second geolocation which is different from the first geolocation, and wherein the one or more processors are configured to: for each time interval of the monitoring period, at each geolocation of the plurality of geolocations, perform each check suite of the plurality of check suites on the internet-based software; and store, in the one or more memories, an indication of downtime for a time interval only if the at least one check of the check suite of the plurality of check suites failed in each geolocation of the plurality of geolocations during the time interval of the monitoring period” as recited in independent Claim 23; and further fail to teach, in combination with the other claimed limitations, similarly-worded limitations as recited in independent Claim 27; and further fail to teach, in combination with the other claimed limitations, “wherein the one or more processors determining the total amount of downtime for the monitoring period comprises, for each time interval of the monitoring period, store, in the one or more memories, an indication of downtime if any check suite of the plurality of check suites failed during the time interval of the monitoring period; and wherein the check suite of the plurality of check suites fails if at least one check of the check suite of the plurality of check suites on a function fails; and wherein the one or more processors are configured to, for each check of the at least one check of the check suite of the plurality of check suites, stop performing the check suite of the plurality of check suites in response to a check of the check suite of the plurality of check suites on a function failing; and wherein the one or more processors are configured to, for each time interval of the monitoring period having a stored indication of downtime, divide an amount of checks of the check suite of the plurality of check suites performed by a total amount of checks of the check suite of the plurality of check suites” as recited in independent Claim 24; and further fail to teach, in combination with the other claimed limitations, similarly-worded limitations as recited in independent Claim 28.
The closest cited prior art, the combination of US 8,271,961 (hereinafter “Chithambaram”) and Applicant Admitted Prior Art (hereinafter “AAPA”), teaches techniques for measuring software system quality. However, the combination of Chithambaram and AAPA fails to teach “wherein the one or more memories store the at least one weighing factor, and wherein the at least one weighing factor comprises a first time based weighing factor corresponding to a first period of time, and a second time based weighing factor corresponding to a second period of time; and the one or more processors are configured to generate a weighted downtime by, for each time interval of the monitoring period having a stored indication of downtime: applying the first time based weighing factor to an amount of time of the time interval of the monitoring period if the time interval of the monitoring period occurred during the first period of time; and applying the second time based weighing factor to an amount of time of the time interval of the monitoring period if the time interval of the monitoring period occurred during the second period of time” as recited in independent Claim 1; and further fails to teach similarly-worded limitations as recited in independent Claim 11; and further fails to teach “wherein the one or more processors determining the total amount of downtime for the monitoring period comprises, for each time interval of the monitoring period, store, in the one or more memories, an indication of downtime if any check suite of the plurality of check suites failed during the time interval of the monitoring period; and wherein the check suite of the plurality of check suites fails if at least one check of the check suite of the plurality of check suites on a function fails; and wherein the one or more processors applying the at least one weighing factor to the results comprises, for each time interval of the monitoring period having a stored indication of downtime, generating a weighted downtime by applying the at least one weighing factor to an amount of time of the time interval of the monitoring period; and wherein the one or more processors determining the total amount of downtime for the monitoring period comprises summing each weighted downtime for the monitoring period” as recited in independent Claim 21; and further fails to teach similarly-worded limitations as recited in independent Claim 25; and further fails to teach “wherein the one or more memories store the at least one weighing factor, wherein the at least one weighing factor comprises a criticality weight for each check suite of the plurality of check suites, and wherein at least two check suites of the plurality of check suites have a different criticality weight; and wherein the one or more processors are configured to generate a weighted downtime by, for each time interval of the monitoring period having a stored indication of downtime, applying the criticality weight corresponding to the check suite of the plurality of check suites that failed during that time interval of the monitoring period to an amount of time of the time interval of the monitoring period” as recited in independent Claim 22; and further fails to teach similarly-worded limitations as recited in independent Claim 26; and further fails to teach “wherein the one or more processors determining the total amount of downtime for the monitoring period comprises, for each time interval of the monitoring period, store, in the one or more memories, an indication of downtime if any check suite of the plurality of check suites failed during the time interval of the monitoring period; and wherein the check suite of the plurality of check suites fails if at least one check of the check suite of the plurality of check suites on a function fails; and wherein the one or more processors are located in a plurality of geolocations, wherein the one or more processors comprise at least a first processor in a first geolocation and at least a second processor in a second geolocation which is different from the first geolocation, and wherein the one or more processors are configured to: for each time interval of the monitoring period, at each geolocation of the plurality of geolocations, perform each check suite of the plurality of check suites on the internet-based software; and store, in the one or more memories, an indication of downtime for a time interval only if the at least one check of the check suite of the plurality of check suites failed in each geolocation of the plurality of geolocations during the time interval of the monitoring period” as recited in independent Claim 23; and further fails to teach similarly-worded limitations as recited in independent Claim 27; and further fails to teach “wherein the one or more processors determining the total amount of downtime for the monitoring period comprises, for each time interval of the monitoring period, store, in the one or more memories, an indication of downtime if any check suite of the plurality of check suites failed during the time interval of the monitoring period; and wherein the check suite of the plurality of check suites fails if at least one check of the check suite of the plurality of check suites on a function fails; and wherein the one or more processors are configured to, for each check of the at least one check of the check suite of the plurality of check suites, stop performing the check suite of the plurality of check suites in response to a check of the check suite of the plurality of check suites on a function failing; and wherein the one or more processors are configured to, for each time interval of the monitoring period having a stored indication of downtime, divide an amount of checks of the check suite of the plurality of check suites performed by a total amount of checks of the check suite of the plurality of check suites” as recited in independent Claim 24; and further fails to teach similarly-worded limitations as recited in independent Claim 28.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191